Citation Nr: 0305171	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was before the Board in May 2000, the veteran's 
claim for an increased evaluation for acne vulgaris was 
remanded for RO readjudication.  It was returned to the Board 
in March 2002 and again remanded for readjudication.  The 
case was returned to the Board in March 2003 for further 
appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's acne vulgaris is manifested by comedones on 
the back, chest and shoulders as well as an area of 
discoloration to the left of his mouth; there is no scarring 
on his face or neck, and there is no ulceration, crusting, 
exudation, exfoliation or itching associated with the acne 
vulgaris.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne 
vulgaris have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (2002); 67 Fed. Reg. 49,596 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7806, 7828 (effective August 30, 
2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record demonstrates that service connection, 
with a noncompensable evaluation, has been in effect for acne 
vulgaris since August 1977.  

VA outpatient treatment records for the period from 1992 to 
1996 show recurrent treatment for active, mild acne on the 
veteran's back and chest.

The veteran submitted the instant claim for increase in July 
1997.  He indicated that VA providers had prescribed various 
ointments and topical medications, as well as antibiotics, 
for his skin condition.

A VA examination was conducted in September 1997.  The 
examiner noted that the veteran had been continuously treated 
with antibiotics for his acne since service.  The veteran 
reported that his acne was under reasonable control on the 
medication, but that every time he had tried to discontinue 
it the condition had been exacerbated.  He also reported that 
he suffered from breakouts on the crown area of his scalp 
during the winter.  Physical examination revealed multiple 
cystic lesions on the veteran's back with a few scattered on 
his chest.  Numerous comedones were also identified on the 
veteran's back, as well as areas of hypopigmented scarring.  
There were no lesions noted on the face or scalp.  The 
veteran stated that he was also clear in the buttock and 
groin area at that time.  The diagnosis was cystic acne, 
presently under fair control with topical ointments and oral 
tetracycline.

A VA outpatient treatment note from February 1998 shows that 
the veteran had anterior midline chest comedones in various 
stages of healing, as well as pigmented lesions on his back 
which appeared similar in character except for one with 
irregular, pigmented borders.  The assessment was acne.

In August 1999 the veteran was noted to have a few papules 
and pustules as well as some comedones on the chest and back.  
The assessment was acne vulgaris.  The veteran was instructed 
to return for follow up in six months.

Outpatient treatment records for the period from April 2000 
to June 2002 reference a history of cystic acne but show no 
treatment other than prescription of medications.

On VA examination in July 2002, the veteran had four 
comedones located in the area below his neck in a V 
configuration.  He also had several on each shoulder and 
several in a V configuration below his neck inside the 
scapulas to the midpoint of his back.  The comedones on the 
veteran's chest were very red and irritated.  On palpation, 
the lesions were non-tender, firm and could be felt 
underneath the skin.  They were larger than they appeared.  
The comedones on the veteran's shoulders and back were much 
smaller, about half the size of a pencil eraser.  There was 
one area on the veteran's face, to the left of his mouth, 
that was pink in color.  It did not appear as irritated and 
inflamed as his chest.  The examiner noted that the veteran's 
face appeared to be free of any scarred or pigmented areas 
from previous lesions.  The veteran's neck was also clear at 
the time of examination.  The veteran did not complain of any 
pain or discomfort on palpation, but did complain of pruritis 
in all the areas that were affected.  The veteran reported 
that outbreaks during the winter caused tenderness and 
sensitivity and that he experienced much more itching during 
the summer.  He reported outbreaks in cycles about every two 
to three weeks.  He stated that when flare-ups were severe, 
he received prescription antibiotics.  Scarring in the areas 
with acne lesions was darker in color.  Some were mildly 
depressed.  The diagnosis was chronic cystic acne, under 
fairly good control with topical treatments.  

In a September 2002 addendum the examiner indicted that there 
was no ulceration, crusting, exudation, exfoliation or 
itching at the time of the examination.  She noted that there 
were no systemic or nervous manifestations of the disability.  
She evaluated the involved area on the veteran's face as 
being very mildly disfiguring.  She concluded that the acne 
did not affect the veteran's ability to work and noted that 
the acne was under fairly good control with the use of 
prescribed drugs.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, letters from the RO to the veteran, 
and the Board's May 2000 and March 2002 remands, the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  The veteran was also appraised, via the RO's 
October 2002 supplemental statement of the case, of new 
regulations pertaining to the evaluation of skin 
disabilities.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's records of VA treatment have been associated 
with the claims folder.   He has also been provided with 
appropriate VA examinations of his service-connected 
disability.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

The veteran's acne vulgaris is currently rated as 10 percent 
disabling pursuant to the former diagnostic code for eczema.  
A 10 percent rating is warranted for exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area. A 30 percent rating is warranted for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptional repugnance warrants 
a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Under the regulations in effect prior to July 31, 2002 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  Superficial scars 
warrant a 10 percent evaluation if they are poorly nourished 
and subject to repeated ulceration or if they are tender and 
painful on objective demonstration.  Scars may also be rated 
based on limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are: 
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800.

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  67 Fed. Reg. 49,596 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7806.

The new criteria for skin disabilities also include a 
diagnostic code for acne.  Superficial acne (comedones, 
papules, pustules and superficial cysts) of any extent 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted where there is deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck or deep acne other than on the 
face and neck.  A 30 percent evaluation is awarded where 
there is deep acne affecting 40 percent or more of the face 
and neck.  Acne may also be rated as disfigurement of the 
head, face, or neck or under the diagnostic criteria for 
scars, depending upon the predominant disability.  67 Fed. 
Reg. 49,596 (July 31, 2002), to be codified at 38 C.F.R. § 
4.118, Diagnostic Code 7828.

Having reviewed the merits of this claim, the Board concludes 
that the veteran's acne vulgaris is appropriately evaluated 
as 10 percent disabling.  In this regard it is noted that the 
VA outpatient records and the July 2002 VA examination show 
no more than mild acne with papules and comedones.  There is 
no indication that the veteran's acne involves deep inflamed 
nodules and pus-filled cysts on his face or any other body 
part.  There is also no evidence of disfigurement of the 
head, face or neck which would warrant a higher rating.  
There is also no evidence that the scars caused by the 
veteran's acne cause limitation of motion or that they are 
unstable or painful on examination.  The evidence also fails 
to demonstrate that there is any ulceration, exudation, 
crusting, exfoliation or itching due to the veteran's acne 
vulgaris.  The veteran has complained of itching, but no 
objective evidence of this has been found.  The recent VA 
examiner specifically stated that there was no current 
evidence of itching.  Although the veteran has used topical 
medication and antibiotics to control his acne, there is no 
indication that he has required corticosteroids or 
immunosuppressive drugs.  In fact, the July 2002 examiner 
stated in her September 2002 addendum that the veteran's acne 
is under fairly good control with the use of prescribed 
ointments and that he got good results with antibiotic use to 
treat flare-ups.  She also noted that the involved area to 
the left of the veteran's mouth was only mildly disfiguring, 
and that the disability did not affect the veteran's ability 
to work.  Accordingly, the Board finds that a rating in 
excess of the currently assigned 10 percent is not warranted.


ORDER

Entitlement to an increased rating for acne vulgaris is 
denied.




	                        
____________________________________________
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

